[Cite as Century Natl. Bank v. Hines, 2012-Ohio-4041.]
                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      ATHENS COUNTY


CENTURY NATIONAL BANK,
                                                         :
        Plaintiff-Appellee,                                  Case No. 11CA28
                                                         :
        vs.
                                       :
PAMELA A. HINES, et al.,
      Defendants-Appellants.
_________________________________________________________________

                                            APPEARANCES:

COUNSEL FOR APPELLANT       Thomas James Corbin, 842 North Columbus
PAMELA A. HINES:    Street, Lancaster, Ohio 43130

COUNSEL FOR APPELLEE:                     Scott D. Eickelberger and Ryan H. Linn, Kincaid, Taylor &
                                          Geyer, 50 North Fourth Street, P.O. Box 1030, Zanesville,
                                          Ohio 43702

CIVIL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 8-28-12
PER CURIAM.

        {¶ 1} This is an appeal from an Athens County Common Pleas Court judgment in favor

of Century National Bank, plaintiff below and appellee herein, and against Pamela A. Hines,

defendant below and appellant herein.

        {¶ 2} Appellant assigns the following errors for review:

                FIRST ASSIGNMENT OF ERROR:

                “THE TRIAL COURT ERRED BY GRANTING JUDGMENT IN
                FORECLOSURE, UPON CONFESSION OF JUDGMENT.”

                SECOND ASSIGNMENT OF ERROR:

                “THE TRIAL COURT ERRED BY GRANTING JUDGMENT IN
ATHENS, 11CA28                                                                                                               2

                   FORECLOSURE PRIOR TO WHEN SERVICE OF PROCESS
                   HAD BEEN EFFECTED [sic] UPON THE
                   DEFENDANT/MORTGAGOR.”
                   THIRD ASSIGNMENT OF ERROR:

                   “THE TRIAL COURT ERRED IN GRANTING JUDGMENT IN
                   FORECLOSURE PRIOR TO EXPIRATION OF THE TIME
                   ALLOTTED BY RULE FOR ANSWERING THE COMPLAINT.”

                   FOURTH ASSIGNMENT OF ERROR:

                   “THE TRIAL COURT ERRED IN GRANTING JUDGMENT BY
                   CONFESSION WHEN THERE IS NOTHING IN THE RECORD
                   TO INDICATE THAT THE ORIGINAL COGNOVIT NOTE
                   WAS PRESENTED TO THE TRIAL COURT FOR REVIEW.”

         {¶ 3} Appellee commenced the instant action on August 5, 2011 by filing a complaint

that alleged that appellant was in default on five “cognovit promissory notes.” Appellee

demanded judgment for the amounts due and owing under those notes, as well as foreclosure of

the five mortgages appellant gave to secure them.

         {¶ 4} On August 25, 2011, pursuant to the cognovit provision in the notes, D. Scott

Rankin answered for appellant, waived service of process and confessed judgment in favor of

appellee. Judgment was entered for appellee on September 7, 2011, finding appellant in default

of the notes, awarding damages to appellee for amounts due and owing and ordering foreclosure

of five mortgages and sale of the properties pledged as security. Service of both the complaint

and the final judgment were made on appellant by certified mail, but was not claimed.

         {¶ 5} Appellant entered a limited appearance on October 5, 2011 to file a notice of

appeal on the judgment of foreclosure. The matter is now properly before us for review.1


         1
           The Ohio Constitution grants appellate jurisdiction only when a final appealable order exists. See Davison v.
Reni, 115 Ohio App. 3d 688, 692, 686 N.E.2d 278 (4th Dist. 1996); Prod. Credit Assn. v. Hedges, 87 Ohio Ap.3d 207, 210, 621
ATHENS, 11CA28                                                                                                                3

                                                               I

         {¶ 6} At the outset, we note that as this Court has previously stated that the “particularly

appropriate” means for challenging a cognovit judgment is by filing a Civ.R. 60(B) motion for

relief from judgment. See e.g. Century Natl. Bank v. Gwinn, 4th Dist. No. 11CA20,

2012-Ohio-768, at ¶8. Appellant chose to forego this route, however, because she feels “it is not

at all clear that a motion brought pursuant to Civil Rule 60(B) is appropriate.” Also indicated in

Century Natl. Bank, supra at ¶8, are other means (including an appeal) to attack a cognovit

judgment. With that in mind, we turn our attention to the merits of the assigned errors.



                                                               II

         {¶ 7} In the first assignment of error, appellants challenge the legality of the judgments

in foreclosure. Appellant does not challenge the trial court’s entry of judgment on the five

cognovit notes, but she argues that even if the court had authority to enter judgment on the notes,

that authority did not extend to ordering foreclosure of the mortgages securing those notes. We

agree with appellant with respect to four of the five mortgages, but disagree with respect to one.

         {¶ 8} This Court recently held in Century National Bank v. Gwinn, at ¶¶25-26:

         It is axiomatic that a mortgage is a separate contract from the promissory note.

N.E.2d 1360 (4th Dist. 1993); Kouns v. Pemberton, 84 Ohio App. 3d 499, 501, 617 N.E.2d 701 (4th Dist. 1992). The judgment
appealed here clearly contemplated further proceedings, including a sale of the secured premises and distribution of proceeds.
  Although such actions seem counterintuitive to the notion of finality, Ohio law has always held that a judgment ordering sale
of mortgaged land is a final appealable order in a foreclosure case. Third National Bank of Circleville v. Speakman, 18 Ohio
St.3d 119, 120, 480 N.E.2d 411(1985); Oberlin Savings Bank Co. V. Fairchild, 175 Ohio St. 311, 312, 194 N.E.2d 580 (1963);
Queen City Savings & Loan Co. v. Foley, 170 Ohio St. 383, 165 N.E.2d 633 (1960), at paragraph one of the syllabus. Because
the judgment appealed herein ordered sheriff’s sales for the property securing the notes, we find that it constitutes a final
appealable order.
ATHENS, 11CA28                                                                                        4

        The right to judgment on a note is one cause of action and the right to foreclose a
        mortgage is another. This is so because “ ‘[a] mortgage is merely security for a
        debt and is not the debt itself.’‘[E]ven when a promissory note is incorporated into
        the mortgage deed, it is still independent of the mortgage and is a separate
        enforceable contract between the parties.’Logically then, even when a mortgage is
        incorporated into a promissory note, the note remains independent of the
        mortgage and is a separate, enforceable contract between the parties. * * *

                        *                       *                             *

Hence, while it was appropriate for appellee to assert the causes of action herein within a single

complaint, it nonetheless remains that the note and the mortgage constitute two separate

contracts. While [appellant], individually and as trustee, voluntarily waived certain rights under

the cognovit promissory note, there is no indication that she did so under the mortgage. In

executing the promissory note, [appellant], individually and as trustee, became obligated to pay

the amount due under the note in the event of default, and agreed to waive the right to

prejudgment notice and hearing, which necessarily included a waiver of the procedural

requirements of Civ.R. 3(A) and 4(A). In conveying the mortgage to secure payment of the debt

represented by the note, [appellant], as trustee, effectively obligated the trust to pay the amount

due under the note in the event of default or risk foreclosure of the mortgaged property. Though

waiving specific rights and giving a warrant of attorney to appellee on the promissory note,

[appellant], as trustee, did not do so under the separate mortgage contract. (Internal citations

omitted.) (Emphasis added.)

        {¶ 9} Based upon our holding in Century National Bank, appellant is correct that judgments of

foreclosure could not be issued against her, without notice, based on the cognovit (confession of

judgment) provisions in the note. However, when a like provision was also included into a mortgage

securing that debt, it is a different matter.
ATHENS, 11CA28                                                                                      5

       {¶ 10} In the case sub judice four of the five mortgages at issue do not contain a confession of

judgment/cognovit provision. The mortgage attached to the complaint and denoted as “Exhibit B” does

contain a “Confession of Judgment” clause on page four of the instrument. Once again, our holding in

Century National Bank was premised on the absence of a confession of judgment provision in the

mortgage. However, at least one of the mortgages at issue in this case contains such a provision. Thus,

a judgment of foreclosure entered on that particular mortgage complies with our holding in Century

National Bank.



       {¶ 11} For these reasons, appellant’s first assignment of error is sustained in part,

overruled in part, and the matter remanded to the trial court for further proceedings on the four

mortgages that do not contain a cognovit provision.

                                                III

       {¶ 12} We jointly consider appellant’s second and third assignments of error that also

challenge the five foreclosure judgments on various procedural grounds. Insofar as the

mortgage that contains a cognovit clause, appellant agreed in advance to allow the lender to

retain an attorney to come into the trial court and confess judgment against her. Generally

speaking, contracts should be enforced as they are written. See generally Ruiz v. GEICO, 10th

Dist. No. 08AP-955, 2009-Ohio- 2759, at ¶8; Jackson v. Pub. Entities Pool of Ohio, 2nd Dist. No.

23049, 2009-Ohio-1772, at ¶13.

       {¶ 13} Appellant cites no authority that prohibits inserting a clause for confession of

judgment into a mortgage on investment property and we are aware of none. Appellant cannot

now be heard to complain that this cognovit provision allowed judgment to be entered against
ATHENS, 11CA28                                                                                                                  6

her without service of process or before the running of time to answer the complaint. Appellant

signed a contract (i.e. the mortgage attached to the complaint as Exhibit B) that contained a

clause to allow for that action and she should be held to the contract provisions to which she

assented.

         {¶ 14} As for the other four mortgages, our holding on appellant’s first assignment of

error renders her arguments under these two assignments of error moot and we will disregard

them. See App.R. 12(A)(1)(c). Thus, we hereby overrule appellant's second and third

assignments of error.

                                                              IV

         {¶ 15} Appellant argues in her fourth assignment of error that the trial court erred by

granting judgment on the five cognovit notes without those notes having been presented to the

trial court for inclusion in the record. We disagree.

         {¶ 16} Again, in Century National Bank at ¶¶12-13, we held that an attorney confessing

judgment pursuant to the cognovit provision of a note complies with R.C. 2323.13(A) when (1)

the original notes are in the record and (2) there is some indication they were considered by the

trial court. The facts in this case are virtually identical to those in Century National Bank. An

envelope in the record contains the original notes, as well as a notation on the envelope that its

contents were “deemed by the trial court” as “nonpublic.” We thought this satisfactory in

Century National Bank and do again here.2


         2
            Appellant does not assign as error that the trial court erred by entering judgment of foreclosure on the mortgage
that contained the confession of judgment clause without having the original instrument before it and we will not raise that
issue sua sponte.
ATHENS, 11CA28                                                                                      7



       {¶ 17} For these reasons, we find no merit to appellant's fourth assignment of error and it

is hereby overruled.

       {¶ 18} Having sustained, in part, appellant’s first assignment of error, the trial court’s

judgment is affirmed in part, reversed in part and the case remanded for further proceedings

consistent with this opinion on the other four mortgages.




                                                      JUDGMENT AFFIRMED IN PART,
                                                      REVERSED IN PART AND CASE
                                                      REMANDED FOR FURTHER
                                                      PROCEEDINGS CONSISTENT WITH
                                                      THIS OPINION.
ATHENS, 11CA28                                                                                   8




Kline, J., dissenting, in part.

        {¶ 19} I respectfully dissent as to the “Exhibit B mortgage.” Under Ohio law, “a

mortgagee has three concurrent remedies: (1) an action on the debt; (2) foreclosure in equity; and

(3) an action in ejectment.” 69 Ohio Jurisprudence 3d, Mortgages and Deeds of Trust, Section

260. And here, the Exhibit B mortgage’s confession of judgment states that “Grantor hereby

irrevocably authorizes and empowers any attorney-at-law, including an attorney hired by Lender,

to appear in any court of record and to confess judgment against Grantor for the unpaid amount

of this Mortgage[.]” (Emphasis added.) Significantly, the confession of judgment does not

contain any variation of the word “foreclosure.” Therefore, based on the plain language, I

believe the confession of judgment addresses just one of the three remedies available to the

mortgagee -- an action on the debt.

        {¶ 20} In considering the Exhibit B mortgage, we must strictly construe and apply the

cognovit judgment. See Gunton Corp. v. Banks, 10th Dist. No. 01AP-988, 2002-Ohio-2873, ¶

29, citing Lathrem v. Foreman, 168 Ohio St. 186, 188, 151 N.E.2d 905 (1958). Accordingly, I

would find the following: Because the confession of judgment references only an action on the

debt, the trial court did not have the authority to enter a judgment in foreclosure.



        {¶ 21} As a result, I respectfully dissent as to the Exhibit B mortgage. I concur in

judgment and opinion as to the other four mortgages.
ATHENS, 11CA28                                                                                 9




                                      JUDGMENT ENTRY

       It is ordered that the judgment be affirmed in part, reversed in part and the case be
ATHENS, 11CA28                                                                                   10

remanded for further proceedings consistent with this opinion. Appellant to recover of appellee
costs herein taxed.

       The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Athens County
Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

      Harsha, J.: Concurs in Judgment & Opinion
      Kline, J.: Dissents with Opinion as to Exhibit B mortgage & Concurs in Judgment &
Opinion as to remaining 4 mortgages

                                          For the Court




                                                    BY:
                                      Peter B. Abele
                                      Presiding Judge




                                                   BY:
                                      William H. Harsha, Judge




                                                    BY:
                                      Roger L. Kline, Judge




                                    NOTICE TO COUNSEL
ATHENS, 11CA28                                                                               11

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.
                                       Topics & Issues: